        Case 1:14-md-02543-JMF Document 8236 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE:                                                   14-MD-2543 (JMF)

 GENERAL MOTORS LLC IGNITION SWITCH                       Hon. Jesse M. Furman
 LITIGATION

 This Document Relates To:

 Goodwin v. General Motors, LLC,
 No. 1:18-cv-02590


       [PROPOSED] ORDER OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Plaintiff Diane Goodwin and Defendant General Motors LLC (“New GM”) have

stipulated to dismiss this lawsuit with prejudice with each party bearing their own fees and costs.

Pursuant to its authority under Federal Rule of Civil Procedure 41(a)(1)(A)(i), this Court, having

considered the Parties’ request and provided them with an opportunity to be heard, hereby

ORDERS THAT:

       1.      The instant action, Goodwin v. General Motors, LLC, No. 1:18-cv-02590 is

               dismissed with prejudice.

       2.      In the event either Plaintiff or New GM seeks to enforce the terms of their

               confidential, private settlement agreement, or to litigate regarding the effect or

               operation of any aspect of the agreement, this Court accepts jurisdiction to address

               any such dispute.

       SO ORDERED.

                      November 2020
             4 day of __________
 Signed this ___



                                                         Honorable Jesse M. Furman
                                                         United States District Judge
